REDMANN, Judge
(concurring).
Few candidates indeed could muster the forces that mastered the foulness of this election. A simple tallying of signatures on precinct register cards to compare with votes on voting machines is, however, within the reach of a reasonably knowledgeable candidate. I would therefore prefer to annul this apparent 184-vote victory because of the admitted 616 votes for which there are no voters’ signatures in the precinct registers. In future election contests, candidates (and their commissioners) should know that a vote on the machine without a voter’s signature in the precinct register (or other lawful support) will not be allowed to decide an election. (See dissent, 288 So.2d 686, 688-689, in Garrison v. Connick, La. App. 4 Cir. 1974, 288 So.2d 681, reversed, La., 291 So.2d 778.)